—Appeal by the defendant from two judgments of the Supreme Court, Kings *530County (Barasch, J.), both rendered April 14, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 12593/91, upon a jury verdict, and criminal possession of a weapon in the third degree under Indictment No. 9976/92, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s motion for a trial order of dismissal was not specific enough to preserve for appellate review the issue of the legal sufficiency of the evidence (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Harvey, 175 AD2d 138; see also, People v Windley, 78 AD2d 55). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (cf., People v Clark, 45 NY2d 432). Miller, J. P., O’Brien, Pizzuto and Krausman, JJ., concur.